DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2022 has been entered.
 
Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 19 May 2022. 
Claims 1-5, 7-18 and 20-22 are presented for examination.
Claims 1, 9, 11 and 12 are amended.
Claims 6 and 19 were cancelled.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) and claim priority to Foreign patent application CN201510616481.3 filed on 24 September 2015 and PCT CN2015096235 filed on 03 December 2014. Priority date of 24 September 2015 is given. 

Response to Argument
Applicant’s arguments filed in the amendment filed on 19 May 2022, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (U.S. Patent No.:  US 7685109, hereinafter Ransil), in view of Kimmel et al. (U.S. Pub. No.: US 20150095346, hereinafter Kimmel), and further in view of Ben-Yehuda et al. (U.S. Pub. No.:  US 20150234669, hereinafter Ben-Yehuda), and further in view of Kulkarni et al. (U.S. Pub. No.: US 20120159523, hereinafter Kulkarni).
For claim 1, Ransil discloses a data read and write method, comprising: 
receiving, by a first shard server, a processing request on shard data from a client, the processing request being a write request or a read request comprising a data identifier of the shard data, wherein a structure of the first shard server comprises a plurality of shard modules where each shard module reads data from or writes data to a distributed file system (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…” where “a processing request on shard data from a client” is broadly interpreted as “requests from client systems,” Column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes) or a query node request (a request to retrieve one or more stored eIDs and/or associated attributes). If the service request is a storage node request, request router 202 queries a storage node locator to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…If the service request is a query node request, request router 202 queries a query node locator to map the bucket and query expression to an appropriate query node…” Column 19, lines 56-60, “…Service requests from clients to the searchable data service API provided by Web services platform 200…write requests to the storage subsystem 206…storage node requests or storage requests, and read requests…Storage node requests may include…requests to add, replace or delete locators (eIDs) and their associated attributes in a bucket in storage subsystem 206…” column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” where “shard” is broadly interpreted as “partitioning” and “distributed,” Column 22, line 67-Column 23, line 9, “A client may submit a query request that includes a query expression that indicates that the client is requesting eIDs for all articles with a certain "Sale Price" value…” WHERE “a data identifier” is broadly interpreted as “eID.”
WHERE “first shard server” is broadly interpreted as “two or more storage nodes”);
sending the processing result to the client (Ransil: column 9, lines 65-57, “…Searchable data service 340 may return query results including lists of eIDs that satisfy the queries to the client 330…”);
processing the processing request, by using a primary shard module located on the first shard server, or by using a secondary shard module corresponding to the primary shard module and located on a second shard server, a structure of the first shard server comprising shard module, said primary shard module and said secondary shard module are determined based on a hash value that a hash value corresponding to the data identifier falls in, said primary shard module located on the first shard server and said secondary shard module located on the second shard server are preset to correspond to an identical hash value range, wherein each of the primary shard module and the secondary shard module reads data from or writes data to the distributed file system (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…Embodiments of the searchable data service may implement one or more mechanisms for repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…Replication of partitions across two or more storage nodes…A partition on a storage node within a data center may be replicated to one or more other storage nodes within that data center…” Column 20, lines 39-53, “…if the request is a storage node request, request router 202 may query a local storage node locator to map a bucket and eID specified in the storage node request to a particular storage node in storage Subsystem 206…In the storage Subsystem 206, the storage node performs the operation specified in the storage node request on its local elD store. The storage node may then propagate the storage node request to other storage nodes in the storage Subsystem 206 that store replicas of partitions of the bucket…” Column 37, lines 33-36, “…partitions 254 may be formed based on a hash of the entity ID (eID). The following is an exemplary function that returns a Boolean (true or false) indicating whether a provide eID is within a particular partition…”
column 39, line 58-column 40, line 15, “FIG. 11 illustrates an exemplary storage node and its components according to one embodiment. Note that the partition manager 232 and associated components were described above in the section titled Partition Manager, and the local query processor 228 is further described below in the section titled Query Service…instances of the illustrated components may reside on every storage node 270 in a searchable data service implementation.”
WHERE “the processing request” is broadly interpreted as “a storage node request”,
WHERE “a primary shard module” is broadly interpreted as “storage node and its components” (e.g. “partition manager 232” or “local query processor 228”),
WHERE “first shard server” is broadly interpreted as “storage node” (which stores the (first) partition of the “searchable index”),
WHERE “a secondary shard module corresponding to the primary shard module” is broadly interpreted as “replicating a partition of a searchable index to two or more storage nodes” (e.g. “a secondary shard module” is broadly interpreted as replication of the (first) partition (e.g. “a primary shard module”) which are stored on “two or more storage nodes” (e.g. “second shard server”), 
WHERE “a secondary shard module corresponding to the primary shard module” is broadly interpreted as “instances of the illustrated components may reside on every storage node 270” which is equivalent to second shard module (e.g. replication of (first) partition) is a replication/copy (e.g. corresponding to) of the first shard module (e.g. first “partition”) therefore when a request is received, “The storage node may then propagate the storage node request to other storage nodes in the storage Subsystem 206 that store replicas of partitions of the bucket”,
WHERE “a second shard server” is broadly interpreted as “replicating a partition of a searchable index to two or more storage nodes” (e.g. “a second shard server” is broadly interpreted as “two or more storage nodes” which store replication (copy) of the partition)
WHERE “said primary shard module located on the first shard server and said secondary shard module located on the second shard server are preset to correspond to an identical hash value range” is broadly interpreted as “replicating a partition of a searchable index to two or more storage nodes” (e.g. the replication/(copy) of “a partition” must have the same “identical hash value range” has “a partition”
WHERE “by using a secondary shard module corresponding to the primary shard module and located on a second shard server comprising shard module” is broadly interpreted as “The storage node may then propagate the storage node request to other storage nodes in the storage Subsystem 206 that store replicas of partitions of the bucket” where other storage node (e.g. “second shard server”) which stores the replication (e.g. second shard module) of the (first) partition (e.g. first shard module) will perform the read/write request).
wherein the first shard server and the second shard server are hardware servers (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…” Column 19, lines 40-60, “…A local partition manager may observe the use of local resources (disk space, CPU load, network bandwidth, etc.) for each storage node and manage the partitioning of buckets accord…storage node requests or storage requests, and read requests…Storage node requests may include…requests to add, replace or delete locators (eIDs) and their associated attributes in a bucket in storage subsystem 206…” column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” 
WHERE “first shard server and the second shard server are hardware servers” is broadly interpreted as “two or more storage nodes” and “A local partition manager may observe the use of local resources (disk space, CPU load, network bandwidth, etc.) for each storage node” which indicates “each storage node” is hardware servers, that has “local resources (disk space, CPU load, network bandwidth, etc.)”);
wherein the method further comprises: in response to the processing request being a write request, the primary shard module writes the shard data to the distributed file system and obtains a data index corresponding to the shard data (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…Embodiments of the searchable data service may implement one or more mechanisms for repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…A partition on a storage node within a data center may be replicated to one or more other storage nodes within that data center…” Column 20, lines 39-53, “…if the request is a storage node request, request router 202 may query a local storage node locator to map a bucket and eID specified in the storage node request to a particular storage node in storage Subsystem 206…In the storage Subsystem 206, the storage node performs the operation specified in the storage node request on its local elD store. The storage node may then propagate the storage node request to other storage nodes in the storage Subsystem 206 that store replicas of partitions of the bucket…” Column 37, lines 33-36, “…partitions 254 may be formed based on a hash of the entity ID (eID). The following is an exemplary function that returns a Boolean (true or false) indicating whether a provide eID is within a particular partition…”
column 39, line 58-column 40, line 15, “FIG. 11 illustrates an exemplary storage node and its components according to one embodiment. Note that the partition manager 232 and associated components were described above in the section titled Partition Manager, and the local query processor 228 is further described below in the section titled Query Service…instances of the illustrated components may reside on every storage node 270 in a searchable data service implementation.”
column 43, lines 4-25, “The eID update manager 230 performs a read-modify-write of the eID store 236 with the updates…If the eID store log changes, a query index updater may read the new additions and updates the query index 234.”
WHERE “obtains a data index corresponding to the shard data” is broadly interpreted as “updates the query index”).
However, Ransil does not explicitly disclose 
a first shard server comprising a plurality of shard modules,
processing the processing request based on a hash table pre-loaded in a memory and indicating a correspondence between the data identifier of the shard data and a data index to obtain a processing result, the data index comprising a storage location of the shard data in a distributed file system,
wherein the processing the processing request based on a hash table pre-loaded in a memory and indicating a correspondence between the data identifier of the shard data and a data index comprises;
a second shard server comprising a plurality of shard modules.
“hash value range” as in “…said primary shard module and said secondary shard module are determined based on a hash value range that a hash value corresponding to the data identifier falls in…”
Kimmel discloses processing the processing request based on a hash table pre-loaded in a memory and indicating a correspondence between the data identifier of the shard data and a data index to obtain a processing result, the data index comprising a storage location of the shard data in a distributed file system; wherein the processing the processing request based on a hash table pre-loaded in a memory and indicating a correspondence between the data identifier of the shard data and a data index comprises: (Kimmel: paragraph [0032], “…a forwarded read request…” paragraph [0047], “…organize the write data of one or more write requests into one or more extents 610…” paragraph [0045], “In response to the get operation…(i) selects an appropriate hash table 850 (e.g., hash table 850a) from a set of hash tables within the extent store instance 720, and (ii) extracts a hash table index 820 from the extent key 810 (i.e., hash value 650) to index into the selected hash table and lookup a table entry having a matching extent key 810 that identifies a storage location 830 on SSD 260 for the extent 610.” paragraph [0057], “…the extent metadata resides entirely in the memory 220 of each node 200 and is embodied as a hash table set 860 of hash tables 850a-n configured to address locations of the SSDs 260…” where “pre-loaded in a memory” is broadly interpreted as “extent metadata resides entirely in the memory 220 of each node 200 and is embodied as a hash table set 860 of hash tables…,” paragraph [0060], “Once a hash table 850 is selected, the extent store instance may extract K1 and K2 of the hash value 650, and use either K1 or K2 as a hash table index 820 to index into the hash table 850 and select an appropriate entry configured to store, inter alia, the extent key 810, as well as an identification of location 830 on SSD.” WHERE “a storage location of the shard data” is broadly interpreted as “location 830”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “EXTENT HASHING TECHNIQUE FOR DISTRIBUTED STORAGE ARCHITECTURE” as taught by Kimmel, because it would provide Ransil’s method with the enhanced capability of “enabling all of the storage systems to serve, i.e., store and process, the data and metadata” (Kimmel: paragraph [0006]) in order to “ensure fast and efficient access to data and associated metadata in a cluster of storage systems.” (Kimmel: paragraph [0006]).
However, Ransil and Kimmel do not explicitly disclose 
a first shard server comprising a plurality of shard modules,
a second shard server comprising a plurality of shard modules.
“hash value range” as in “…said primary shard module and said secondary shard module are determined based on a hash value range that a hash value corresponding to the data identifier falls in…”
Ben-Yehuda discloses “hash value range” as in “…said primary shard module and said secondary shard module are determined based on a hash value range that a hash value corresponding to the data identifier falls in…”  (Ben-Yehuda: paragraph [0048], “Shard 88 holds metadata of memory pages. The metadata of a page may comprise, for example, the storage location of the page and a hash value computed over the page content. The hash value of the page is used as a unique identifier that identifies the page (and its identical copies) cluster-wide. The hash value is also referred to as Global Unique Content ID (GUCID). Note that hashing is just an example form of signature or index that may be used for indexing the page content…” Paragraph [0049], “…shards 88 of all nodes 24…Each shard 88 holds the metadata of a subset of the pages, not necessarily the pages stored on the same node…each shard 88 is assigned a respective range of hash values, and owns the pages whose hash values fall in this range…” WHERE “hash value range” is broadly interpreted as “assigned a respective range of hash values” WHERE “shard module” is broadly interpreted as software on “shards 88 of all nodes 24”, paragraph [0055], “A virtual memory management module 96 provides interfaces to the underlying memory management functionality of the hypervisor and/or architecture, e.g., the ability to map pages in and out of a virtual machine's address space.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “MEMORY RESOURCE SHARING AMONG MULTIPLE COMPUTE NODES” as taught by Ben-Yehuda, because it would provide Ransil’s modified method with the enhanced capability of “a cluster of a given computational strength can execute heavier workloads” (Ben-Yehuda: paragraph [0026]) in order to “resolve the memory availability bottleneck that limits cluster node utilization.” (Ben-Yehuda: paragraph [0026]).
However, Ransil, Kimmel and Ben-Yehuda do not explicitly disclose 
a first shard server comprising a plurality of shard modules,
a second shard server comprising a plurality of shard modules.
Kulkarni discloses a first shard server comprising a plurality of shard modules, a second shard server comprising a plurality of shard modules (Kulkarni: paragraphs [0034]-[0036], “…Container management agent 302 opens container 308 on the first node 305 and loads partitions P1 and P2 of module M1 on container 308. Container management agent 303 opens container 309 on the second node 306 and loads partitions P3 and P4 of module Ml on container 309. Partitions P1-P4 on containers 308 and 309 are the primary partitions on which the module runs. Container management agent 304 opens container 310 on third node 307 and loads partitions S1-S4 on container 310. Partitions S1-S4 are secondary or replica partitions that receive updated data from partitions P1-P4, but that provide no external service. Partitions S1-S4 are usually passive, but become active if one or more of the primary partitions P1-P4 fail. FIG. 3 further illustrates a second module (M2) for the application (A1) that has been loaded and is running on nodes 305-307. In the illustrated example, central container manager 301 has received a middleware component defining a second module (M2) for the application (A1) having eight partitions (P1-P8) with a scale unit of two. This allows the central container manager 301 to establish eight partitions distributed across two nodes. In one embodiment, container management agent 302, under instruction from central container manager 301, opens container 311 on the first node 305 and loads primary partitions P1-P5 and secondary partitions S6-S8 to run on container 311. Central container manager 301 also directs container management agent 304 to open container 312 on third node 307 and to load primary partitions P6-P8 and secondary partitions S1-S5 to run on container 312.”
WHERE “first shard server” is broadly interpreted as “NODE 1” in Fig. 3, item 305
WHERE “shard modules” is broadly interpreted as “module M1” and “second module (M2)”
WHERE “a first shard server comprising a plurality of shard modules” is broadly interpreted as “module M1” (item 308) and “second module (M2)” (item 311) in “NODE 1,” item 305 in Fig. 3
WHERE “second shard server” is broadly interpreted as “NODE 3” in Fig. 3, item 307,
WHERE “a second shard server comprising a plurality of shard modules” is broadly interpreted as “module M1” (item 310) and “second module (M2)” (item 312) in “NODE 3” in Fig. 3, item 307. It would have been obvious to an ordinary skill in the art to have same partitions or same number of partitions on different modules on different nodes.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “MULTI-TENANT, HIGH-DENSITY CONTAINER SERVICE FOR HOSTING STATEFUL AND STATELESS MIDDLEWARE COMPONENTS” as taught by Isherwood, because it would provide Ransil’s modified method with the enhanced capability of “The central container manager distributes primary and secondary instances of the middleware components across fault domains. The secondary instance of a middleware component is activated in case the primary instance is unavailable due to node failures or shutdowns for infrastructure updates.” (Kulkarni: paragraph [0006]) in order to “…ensures that the middleware components have a high-availability…” (Kulkarni: paragraph [0006]).
	For claim 5, Ransil, Kimmel, Ben-Yehuda and Kulkarni disclose the method according to claim 1 wherein the processing request is a read request (Ransil: column 8, lines 38-40, “…by allowing client query (read) requests to be distributed among two or more nodes…”),
finding, by using the secondary shard module corresponding to the primary shard module based on the hash value corresponding to the data identifier (Ransil: column 20, lines 39-53, “In one embodiment, if the request is a storage node request, request router 202 may query a local storage node locator to map a bucket and eID specified in the storage node request to a particular storage node in storage Subsystem 206. Request router 202 may also query the storage node locator to determine if the specified bucket has one partition or more than one partition. From the information received from the storage node locator, request router 202 determines a particular storage node in storage Subsystem 206, and then forwards the storage node request to the determined storage node. In the storage Subsystem 206, the storage node performs the operation specified in the storage node request on its local elD store. The storage node may then propagate the storage node request to other storage nodes in the storage Subsystem 206 that store replicas of partitions of the bucket, if necessary”, WHERE “the secondary shard module corresponding to the primary shard module” is broadly interpreted as “storage node may then propagate the storage node request to other storage nodes” which indicates “the second shard module” (e.g. software on “other storage nodes”) corresponding (e.g. “propagate”) to “the primary shard module” (e.g. software on “storage node”), column 38, lines 28-24, “…an algorithm for partitioning searchable data service entities may be employed in which the entity identifier (eID) is hashed…to determine a partition 254.” WHERE “the hash value corresponding to the data identifier” is broadly interpreted as “entity identifier (eID) is hashed”).
 Kimmel discloses the processing the processing request based on a hash table pre-loaded in a memory and indicating a correspondence between the data identifier of the shard data and a data index to obtain a processing result comprises: the data index corresponding to the data identifier from a location corresponding to the hash value in a hash table corresponding to the secondary shard module; and reading the shard data from the distributed file system based on the data index (Kimmel: paragraph [032], “…a forwarded read request…” paragraph [0047], “…organize the write data of one or more write requests into one or more extents 610…” paragraph [0045], “In response to the get operation…(i) selects an appropriate hash table 850 (e.g., hash table 850a) from a set of hash tables within the extent store instance 720, and (ii) extracts a hash table index 820 from the extent key 810 (i.e., hash value 650) to index into the selected hash table and lookup a table entry having a matching extent key 810 that identifies a storage location 830 on SSD 260 for the extent 610.” paragraph [0057], “…the extent metadata resides entirely in the memory 220 of each node 200 and is embodied as a hash table set 860 of hash tables 850a-n configured to address locations of the SSDs 260…” where “pre-loaded in a memory” is broadly interpreted as “extent metadata resides entirely in the memory 220 of each node 200 and is embodied as a hash table set 860 of hash tables…,” paragraph [0060], “Once a hash table 850 is selected, the extent store instance may extract K1 and K2 of the hash value 650, and use either K1 or K2 as a hash table index 820 to index into the hash table 850 and select an appropriate entry configured to store, inter alia, the extent key 810, as well as an identification of location 830 on SSD.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “EXTENT HASHING TECHNIQUE FOR DISTRIBUTED STORAGE ARCHITECTURE” as taught by Kimmel, because it would provide Ransil’s method with the enhanced capability of “enabling all of the storage systems to serve, i.e., store and process, the data and metadata” (Kimmel: paragraph [0006]) in order to “ensure fast and efficient access to data and associated metadata in a cluster of storage systems.” (Kimmel: paragraph [0006])
For claim 8, Ransil, Kimmel, Ben-Yehuda and Kulkarni disclose the method according to claim 1, further comprising: when the primary shard module is faulty, causing the secondary shard module corresponding to the primary shard module to serve as a primary shard module, so as to process the processing request. (Ransil: Column 31, lines 44-49, “Upon receiving the storage node request, the storage node may modify a partition of a searchable index in accordance with the storage node request, as indicated at 1010. In one embodiment, the storage node may: add a searchable data service object specified in the storage request to the searchable index; modify a searchable data service object stored in the searchable index as specified in the storage request; or delete a searchable data service object from the searchable index as specified in the storage request; or compile and return a list of all [name, value] pairs for an entity if the storage node request is a list attributes request…” discloses “shard module” (e.g. management software on storage node),
column 2, line 51- column 3, line 11, “Embodiments of the searchable data service may implement one or more mechanisms for repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…Replication of partitions across two or more storage nodes may be performed to provide redundancy, data durability, data availability and load balancing of read requests among the storage nodes and/or across data centers…Replication within a data center protects against node failures within the data center…Replication across data centers protects against data center level failures, and may provide load-balancing across data centers…” discloses “primary shard module” (e.g. management software on first storage node) and “the secondary shard module” (e.g. management software on second storage node), WHERE “when the primary shard module is faulty” is broadly interpreted as “protects against node failures,” 
column 8, lines 51-59, “…enable the automatic addition of new resources to replace existing resources that fail or become unavailable for any reason. For example, group communications may be used to automatically recruit a new storage node into a storage node group (e.g., a replication group) if one of the existing storage nodes goes offline…” discloses “the secondary shard module” (e.g. management software on “a new storage node”) “replace” “primary shard module” (e.g. management software on “one of the existing storage nodes goes offline” when “when the primary shard module is faulty” (e.g. “if one of the existing storage nodes goes offline”)).
For claim 21, Ransil, Kimmel, Ben-Yehuda and Kulkarni disclose a device comprising: a processor; and a memory, storing computer readable instructions executable by the processor, the computer readable instructions when executed by the processor, causing the processor to execute the method according to claim 1 (Ransil: column 69, line 65 – column 70, lines 14, “System memory 920 may be configured to store instructions and data accessible by processor(s) 910…” claim 73, “…one or more processors; a network interface configured to communicatively couple to a network; and a memory comprising program instructions, wherein the program instructions are executable by the one or more processors…”).
For claim 22, Ransil, Kimmel, Ben-Yehuda and Kulkarni disclose a non-transitory computer storage medium storing computer readable instructions executable by a processor, the computer readable instructions when executed by the processor, causing the processor to execute the method according to claim 1 (Ransil: column 69, line 65 – column 70, lines 14, “System memory 920 may be configured to store instructions and data accessible by processor(s) 910…” claim 73, “…one or more processors; a network interface configured to communicatively couple to a network; and a memory comprising program instructions, wherein the program instructions are executable by the one or more processors…”).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (U.S. Patent No.:  US 7685109, hereinafter Ransil), in view of Kimmel et al. (U.S. Pub. No.: US 20150095346, hereinafter Kimmel), and further in view of Ben-Yehuda et al. (U.S. Pub. No.:  US 20150234669, hereinafter Ben-Yehuda), and further in view of Kulkarni et al. (U.S. Pub. No.: US 20120159523, hereinafter Kulkarni), and further in view of Pundir et al. (U.S. Pub. No.: US 20160077744, hereinafter Pundir).
For claim 2, Ransil, Kimmel, Ben-Yehuda and Kulkarni disclose the method according to claim 1, wherein the processing request is a write request (Ransil: column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes)…If the service request is a storage node request, request router 202 queries a storage node locator to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…”), and 
the processing the processing request based on a hash table pre-loaded in a memory and indicating a correspondence between the data identifier of the shard data and a data index to obtain a processing result (Kimmel: paragraph [032], “…a forwarded read request…” paragraph [0047], “…organize the write data of one or more write requests into one or more extents 610…” paragraph [0045], “In response to the get operation…(i) selects an appropriate hash table 850 (e.g., hash table 850a) from a set of hash tables within the extent store instance 720, and (ii) extracts a hash table index 820 from the extent key 810 (i.e., hash value 650) to index into the selected hash table and lookup a table entry having a matching extent key 810 that identifies a storage location 830 on SSD 260 for the extent 610.” paragraph [0057], “…the extent metadata resides entirely in the memory 220 of each node 200 and is embodied as a hash table set 860 of hash tables 850a-n configured to address locations of the SSDs 260…” paragraph [0060], “Once a hash table 850 is selected, the extent store instance may extract K1 and K2 of the hash value 650, and use either K1 or K2 as a hash table index 820 to index into the hash table 850…”) comprises: 
writing the shard data to the distributed file system by using a primary shard module, and obtaining a data index corresponding to the shard data (Kimmel: paragraph [0035], “…the persistence layer 330 may aggregate and organize write data 414 from one or more write requests into a new extent 610 and perform a hash computation, i.e., a hash function, on the new extent to generate a hash value 650 in accordance with an extent hashing technique 600.” Where “shard data” is broadly interpreted as “new extent,” paragraph [0038], “In response to the put operation, the extent store instance may process the hash value 650 to perform an extent metadata selection technique 800 that (i) selects an appropriate hash table 850 (e.g., hash table 850a) from a set of hash tables (illustratively in-core) within the extent store instance 720, and (ii) extracts a hash table index 820 from the hash value 650 to index into the selected hash table and lookup a table entry having an extent key 810 identifying a storage location 830 on SSD 260 for the extent.” Paragraph [0048], “…a hash function 620, may be applied to each extent 610 to generate an extent hash value (hash value 650) that is used to distribute the write data (i.e., extent data) and associated metadata substantially evenly among the nodes 200”).
Kimmel discloses updating the hash table corresponding to the primary shard module based on the data identifier and the data index (Kimmel: paragraph [0060], “…Once a hash table 850 is selected, the extent store instance may extract K1 and K2 of the hash value 650, and use either K1 or K2 as a hash table index 820 to index into the hash table 850 and select an appropriate entry configured to store, inter alia, the extent key 810, as well as an identification of location 830 on SSD…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “EXTENT HASHING TECHNIQUE FOR DISTRIBUTED STORAGE ARCHITECTURE” as taught by Kimmel, because it would provide Ransil’s method with the enhanced capability of “enabling all of the storage systems to serve, i.e., store and process, the data and metadata” (Kimmel: paragraph [0006]) in order to “ensure fast and efficient access to data and associated metadata in a cluster of storage systems.” (Kimmel: paragraph [0006])
However, Ransil, Kimmel, Ben-Yehuda and Kulkarni do not explicitly disclose writing the data identifier and the data index to a log file of the distributed file system.
Pundir discloses writing the data identifier and the data index to a log file of the distributed file system (Pundir: paragraph [0002], “…The present disclosure relates to storage systems…provide a distributed storage architecture of a cluster…,” paragraph [0091], “…FIG. 18 illustrates insertion into the refcount log. In an embodiment, the refcount log 1620 may be maintained on SSD as a multi-level indexing table 1810, where a top-level 1812 of the log indexes a group of pointers at a lower level 1814 and the group of pointers at the lower level indexes one or more keys stored at a lowest level of the log (i.e., delete requests 1625). The multi-level indexing table provides an efficient way to insert (i.e., store) the keys for subsequent deletion in a deferred fashion. That is, the multiple levels of the refcount log enable efficient storage of a substantial number of keys, e.g., through indexing, although other metadata structures (such as linked lists) may be used…” Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “DEFERRED REFERENCE COUNT UPDATE TECHNIQUE FOR LOW OVERHEAD VOLUME METADATA” as taught by Pundir, because it would provide Ransil’s modified method with the enhanced capability of “the deferred reference count update technique” (Pundir: paragraph [0028]) in order to “improves performance of the node during a merge operation by deferring the deletion of page keys” (Pundir: paragraph [0028]).
For claim 4, Ransil, Kimmel, Ben-Yehuda, Isherwood, Yu and Pundir disclose the method according to claim 1 wherein the processing request is a read request (Ransil: column 8, lines 38-40, “…by allowing client query (read) requests to be distributed among two or more nodes…”).
Kimmel discloses the processing the processing request based on a hash table pre-loaded in a memory and indicating a correspondence between the data identifier of the shard data and a data index to obtain a processing result comprises: 
finding, by using the primary shard module based on a hash value corresponding to the data identifier, a data index corresponding to the data identifier from a location corresponding to the hash value in a hash table corresponding to the primary shard modul


reading the shard data from the distributed file system based on the data index (Kimmel: paragraph [032], “…a forwarded read request…” paragraph [0047], “…organize the write data of one or more write requests into one or more extents 610…” paragraph [0045], “In response to the get operation…(i) selects an appropriate hash table 850 (e.g., hash table 850a) from a set of hash tables within the extent store instance 720, and (ii) extracts a hash table index 820 from the extent key 810 (i.e., hash value 650) to index into the selected hash table and lookup a table entry having a matching extent key 810 that identifies a storage location 830 on SSD 260 for the extent 610.” paragraph [0057], “…the extent metadata resides entirely in the memory 220 of each node 200 and is embodied as a hash table set 860 of hash tables 850a-n configured to address locations of the SSDs 260…” where “pre-loaded in a memory” is broadly interpreted as “extent metadata resides entirely in the memory 220 of each node 200 and is embodied as a hash table set 860 of hash tables…,” paragraph [0060], “Once a hash table 850 is selected, the extent store instance may extract K1 and K2 of the hash value 650, and use either K1 or K2 as a hash table index 820 to index into the hash table 850 and select an appropriate entry configured to store, inter alia, the extent key 810, as well as an identification of location 830 on SSD.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “EXTENT HASHING TECHNIQUE FOR DISTRIBUTED STORAGE ARCHITECTURE” as taught by Kimmel, because it would provide Ransil’s method with the enhanced capability of “enabling all of the storage systems to serve, i.e., store and process, the data and metadata” (Kimmel: paragraph [0006]) in order to “ensure fast and efficient access to data and associated metadata in a cluster of storage systems.” (Kimmel: paragraph [0006])

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (U.S. Patent No.:  US 7685109, hereinafter Ransil), in view of Kimmel et al. (U.S. Pub. No.: US 20150095346, hereinafter Kimmel), and further in view of Ben-Yehuda et al. (U.S. Pub. No.:  US 20150234669, hereinafter Ben-Yehuda), and further in view of Kulkarni et al. (U.S. Pub. No.: US 20120159523, hereinafter Kulkarni), and further in view of Pundir et al. (U.S. Pub. No.: US 20160077744, hereinafter Pundir), and further in view of Kim (“A Good Network Connects Ceph To Faster Performance,” 27 August, 2015).
For claim 3, Ransil, Kimmel, Ben-Yehuda, Kulkarni and Pundir disclose the method according to claim 2, the distributed file system (Ransil: column 2, lines 36-50, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…”).
However, Ransil, Kimmel, Ben-Yehuda, Kulkarni and Pundir do not explicitly disclose wherein the writing the shard data to the distributed file system by using the primary shard module comprises: copying the shard data by using the primary shard module to generate three data copies corresponding to the shard data, and writing the three data copies to the distributed file system in append mode; encoding the three data copies by means of erasure coding, to generate 1.5 data copies corresponding to the shard data; and writing the 1.5 data copies.
	Kim discloses wherein the writing the shard data to the distributed file system by using the primary shard module comprises: copying the shard data by using the primary shard module to generate three data copies corresponding to the shard data, and writing the three data copies to the distributed file system in append mode; encoding the three data copies by means of erasure coding, to generate 1.5 data copies corresponding to the shard data; and writing the 1.5 data copies (Kim: page 1, “How Big Is Your Network Pipe…Simple replication makes 3 copies of the original data while erasure coding makes approximately 1.5 copies (depends on erasure coding scheme used…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “A Good Network Connects Ceph To Faster Performance” as taught by Kim, because it would provide Ransil’s modified method with the enhanced capability of “reconstruct the lost data onto another node” (Kim: page 1) in order to “data protection supports both simple replication for higher performance and erasure coding” (Kim: page 1).

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (U.S. Patent No.:  US 7685109, hereinafter Ransil), in view of Kimmel et al. (U.S. Pub. No.: US 20150095346, hereinafter Kimmel), and further in view of Ben-Yehuda et al. (U.S. Pub. No.:  US 20150234669, hereinafter Ben-Yehuda), and further in view of Kulkarni et al. (U.S. Pub. No.: US 20120159523, hereinafter Kulkarni), and further in view of Scott et al. (U.S. Pub. No.: US 20080215849, hereinafter Scott).
For claim 7, Ransil, Kimmel, Ben-Yehuda and Kulkarni disclose the method according to claim 4, further comprising: reading incremental information corresponding to the primary shard module from a log file of the distributed file system every read cycle by using the secondary shard module, wherein the incremental information indicates new data identifiers and data indexes that are added compared with a previous read cycle (Ransil: column 2, lines 36-38, “…the searchable data service may be implemented as a distributed system on a plurality of hosts, or nodes…”, column 2, line 51- column 3, line 11, “Embodiments of the searchable data service may implement one or more mechanisms for repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…Replication of partitions across two or more storage nodes may be performed to provide redundancy, data durability, data availability…” column 19, lines “Storage node requests may include…requests to add, replace or delete locators (eIDs) and their associated attributes in a bucket in storage subsystem 206.” and Column 31, lines 44-49, “…storage node may modify a partition of a searchable index…add…delete… compile and return a list of all [name, value] pairs for an entity…” which disclose “the primary shard module” and “the secondary shard module” (e.g. management software of “two or more storage nodes”, column 43, lines 4-25, “The eID update manager 230 performs a read-modify-write of the eID store 236 with the updates…The eID update manager 230 logs the new update, and the superceded updates, in a durable log. If the eID update manager 230 successfully gcasts, updates the eID store 236, and writes to its log… If the eID store log changes, a query index updater may read the new additions and updates the query index 234.” 
WHERE “reading incremental information” is broadly interpreted as “read the new additions”,
WHERE “every read cycle” is broadly interpreted as “performs a read-modify-write”,
WHERE “a log file of the distributed file system” is broadly interpreted as “eID update manager 230 logs the new update, and the superceded updates, in a durable log” (see Fig. 6, “eID update manager 230” is in “storage node(s) 270” which indicates a distributed system),
WHERE “wherein the incremental information indicates new data identifiers and data indexes that are added” is broadly interpreted as “The eID update manager 230 logs the new update” (e.g. “identifier” is broadly interpreted as “eID”),
WHERE “new data identifiers” is broadly interpreted as “add…locators (eIDs)”).
However, Ransil, Kimmel, Ben-Yehuda and Kulkarni do not explicitly disclose updating the hash table corresponding to the shard module based on the incremental information.
Scott discloses updating the hash table corresponding to the shard module based on the incremental information (Scott: Paragraph [0052], “The process of appending (k,v) updates to the appropriate logs and playing back full logs continues until all the updates in the input sequence have been processed…The updates will have now been applied to the hash table in a manner that improves cache utilization.”).
Scott also discloses wherein the incremental information indicates new data identifiers and data indexes that are added (Scott: Paragraph [0012], “Each log has a predefined length, sufficiently long that when the updates that are contained within the log are applied to a band of the hash table, there is reuse of cache lines. The values of f(key) do not need to repeat for there to be cache line reuse…” Paragraph [0047], “First, the logs associated with the hash table are initialized to be empty…The loop which processes the sequence of updates is now ready to begin; and one update is processed per iteration. The loop begins with retrieving the next key-value pair from the sequence of updates (Step 520). The next (k,v) pair can be retrieved from a table or by performing a calculation that is specific to the application using the embodied invention. The hash function, f(k), is then computed for key k (Step 524). The hash function returns the location that the key-value pair will be stored in the hash table, assuming the absence of collisions. This location may be an actual address in memory or, equivalently, an index into an array. Based on the value of the hash function, a log is selected (Step 530) and the (k,v) pairs are appended to the selected log (Step 534).” WHERE “indicates new data identifiers and data indexes” is broadly interpreted as “f(key)” (e.g. “The hash function returns the location that the key-value pair will be stored in the hash table, assuming the absence of collisions. This location may be an actual address in memory”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “HASH TABLE OPERATIONS WITH IMPROVED CACHE UTILIZATION” as taught by Scott, because it would provide Ransil’s modified method with the enhanced capability of “The process of appending (k,v) updates to the appropriate logs and playing back full logs continues until all the updates in the input sequence have been processed.” (Scott: paragraph [0052]) in order to “improves cache utilization.” (Scott: paragraph [0052]).

Claims 9 and 10-13, 15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (U.S. Patent No.:  US 7685109, hereinafter Ransil), in view of Xiao et al. (U.S. Pub. No.:  US 20140344236, hereinafter Xiao), and further in view of Kulkarni et al. (U.S. Pub. No.: US 20120159523, hereinafter Kulkarni).
For claim 9, Ransil discloses a data read and write method, comprising: 
receiving a query request sent from a client, wherein the query request comprises a data identifier corresponding to to-be-processed shard data (Ransil: column 2, lines 36-50, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…,” column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes) or a query node request (a request to retrieve one or more stored eIDs and/or associated attributes). If the service request is a storage node request, request router 202 queries a storage node locator to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…If the service request is a query node request, request router 202 queries a query node locator to map the bucket and query expression to an appropriate query node…”  column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” where “shard” is broadly interpreted as “partitioning” and “distributed,” Column 22, line 67-column 23, line 9, “A client may submit a query request that includes a query expression that indicates that the client is requesting eIDs for all articles with a certain "Sale Price" value…”), and 
determining a shard server used for processing the to-be-processed shard data based on a hash value that a hash value corresponding to the data identifier falls in, so that the client is capable of sending a processing request on the shard data to the shard server for processing the to-be-processed shard data, wherein each shard server is preset to correspond to a plurality of hash values and a structure of each shard server comprises shard modules, and each shard module reads data from or writes data to a distributed file system (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…Embodiments of the searchable data service may implement one or more mechanisms for repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…Replication of partitions across two or more storage nodes…A partition on a storage node within a data center may be replicated to one or more other storage nodes within that data center…” Column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes) or a query node request (a request to retrieve one or more stored eIDs and/or associated attributes). If the service request is a storage node request, request router 202 queries a storage node locator to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…If the service request is a query node request, request router 202 queries a query node locator to map the bucket and query expression to an appropriate query node…” Column 19, lines 56-60, “…Service requests from clients to the searchable data service API provided by Web services platform 200…write requests to the storage subsystem 206…storage node requests or storage requests, and read requests…Storage node requests may include…requests to add, replace or delete locators (eIDs) and their associated attributes in a bucket in storage subsystem 206…” Column 20, lines 39-53, “…if the request is a storage node request, request router 202 may query a local storage node locator to map a bucket and eID specified in the storage node request to a particular storage node in storage Subsystem 206…In the storage Subsystem 206, the storage node performs the operation specified in the storage node request on its local elD store. The storage node may then propagate the storage node request to other storage nodes in the storage Subsystem 206 that store replicas of partitions of the bucket…” column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” where “shard” is broadly interpreted as “partitioning” and “distributed,” Column 22, line 67-Column 23, line 9, “A client may submit a query request that includes a query expression that indicates that the client is requesting eIDs for all articles with a certain "Sale Price" value…” Column 37, lines 33-36, “…partitions 254 may be formed based on a hash of the entity ID (eID). The following is an exemplary function that returns a Boolean (true or false) indicating whether a provide eID is within a particular partition…”);
wherein the determining a shard server used for processing the to-be-processed shard data that a hash value corresponding to the data identifier falls in comprises: determining the shard server where the primary shard module or the secondary shard module is located as the shard server used for processing the to-be-processed shard data, wherein said primary shard module and said secondary shard module are determined based on a hash value that a hash value corresponding to the data identifier falls in, and said primary shard module and said secondary shard module are located on different shard servers, wherein each of the primary shard module and the secondary shard module reads data from or writes data to the distributed file system (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…Embodiments of the searchable data service may implement one or more mechanisms for repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…Replication of partitions across two or more storage nodes…A partition on a storage node within a data center may be replicated to one or more other storage nodes within that data center, and/or may be replicated to one or more other storage nodes in one or more other data centers…” Column 20, lines 39-53, “…if the request is a storage node request, request router 202 may query a local storage node locator to map a bucket and eID specified in the storage node request to a particular storage node in storage Subsystem 206…In the storage Subsystem 206, the storage node performs the operation specified in the storage node request on its local elD store. The storage node may then propagate the storage node request to other storage nodes in the storage Subsystem 206 that store replicas of partitions of the bucket…” Column 37, lines 33-36, “…partitions 254 may be formed based on a hash of the entity ID (eID). The following is an exemplary function that returns a Boolean (true or false) indicating whether a provide eID is within a particular partition…” column 39, line 58-column 40, line 15, “FIG. 11 illustrates an exemplary storage node and its components according to one embodiment. Note that the partition manager 232 and associated components were described above in the section titled Partition Manager, and the local query processor 228 is further described below in the section titled Query Service…instances of the illustrated components may reside on every storage node 270 in a searchable data service implementation.”);
wherein the first shard server and the second shard server are hardware servers (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…” Column 19, lines 40-60, “…A local partition manager may observe the use of local resources (disk space, CPU load, network bandwidth, etc.) for each storage node and manage the partitioning of buckets accord…storage node requests or storage requests, and read requests…Storage node requests may include…requests to add, replace or delete locators (eIDs) and their associated attributes in a bucket in storage subsystem 206…” column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” 
WHERE “first shard server and the second shard server are hardware servers” is broadly interpreted as “two or more storage nodes” and “A local partition manager may observe the use of local resources (disk space, CPU load, network bandwidth, etc.) for each storage node” which indicates “each storage node” is hardware servers, that has “local resources (disk space, CPU load, network bandwidth, etc.)”);
wherein the method further comprises: in response to the processing request being a write request, the primary shard module writes the shard data to the distributed file system and obtains a data index corresponding to the shard data (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…Embodiments of the searchable data service may implement one or more mechanisms for repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…A partition on a storage node within a data center may be replicated to one or more other storage nodes within that data center…” Column 20, lines 39-53, “…if the request is a storage node request, request router 202 may query a local storage node locator to map a bucket and eID specified in the storage node request to a particular storage node in storage Subsystem 206…In the storage Subsystem 206, the storage node performs the operation specified in the storage node request on its local elD store. The storage node may then propagate the storage node request to other storage nodes in the storage Subsystem 206 that store replicas of partitions of the bucket…” Column 37, lines 33-36, “…partitions 254 may be formed based on a hash of the entity ID (eID). The following is an exemplary function that returns a Boolean (true or false) indicating whether a provide eID is within a particular partition…”
column 39, line 58-column 40, line 15, “FIG. 11 illustrates an exemplary storage node and its components according to one embodiment. Note that the partition manager 232 and associated components were described above in the section titled Partition Manager, and the local query processor 228 is further described below in the section titled Query Service…instances of the illustrated components may reside on every storage node 270 in a searchable data service implementation.”
column 43, lines 4-25, “The eID update manager 230 performs a read-modify-write of the eID store 236 with the updates…If the eID store log changes, a query index updater may read the new additions and updates the query index 234.”)
However, Ransil does not explicitly disclose 
 “hash value range” as in “wherein the determining a shard server used for processing the to-be-processed shard data based on hash value range that a hash value corresponding to the data identifier falls in comprises: determining the shard server where the primary shard module or the secondary shard module is located as the shard server used for processing the to-be-processed shard data, wherein said primary shard module and said secondary shard module are determined based on a hash value range that a hash value corresponding to the data identifier falls in, and said primary shard module and said secondary shard module are located on different shard servers, and are preset to correspond to an identical hash value range,” and
each shard server comprises a plurality of shard modules.
Xiao discloses determining a shard server used for processing the to-be-processed shard data based on a hash value range that a hash value corresponding to the data identifier falls in, so that the client is capable of sending a processing request on the shard data to the shard server for processing the to-be-processed shard data, wherein each shard server is preset to correspond to a plurality ranges of hash values and “hash value range” (Xiao: paragraph [0021], “Primary keys may also be used in a distributed DBMS in conjunction with partitioning. In order to support large volumes of data and high workload demands, distributed DBMSs may support partitioning the data in a table over a number of computing nodes.” Paragraph [0023], “…applying methods of distributing data between various computing nodes in a random or semi-random fashion. FIG. 1A depicts one such method. Primary key 100 comprises hash-key component 102 and range-key component 104. Random or semi-random distribution of data across partitions 108, 110 and 112 may improve performance of distributed DBMS 114. Accordingly, an item may be stored on one of partitions 108, 110 and 112 based on application of hash function 106 to hash-key component 102.”  Where “hash value ranges” is broadly interpreted as “Primary key 100 comprises hash-key component 102 and range-key,” Paragraph [0024], “Hash function 106 may be computer code that translates a primary-key value to another value, such as an integer, in what may be described as a key space…use a hash function that maps to a large number of discrete points within the key space. Regions of key space can then be assigned to computing nodes.” WHERE “hash value range” is broadly interpreted as “Regions of key space can then be assigned to computing nodes” Paragraph [0030], “A distributed database…which involve storing or updating items, and read operations, which involve retrieving values corresponding to an item. Both operations may supply primary key values for use by the distributed DBMS in identifying the item…” paragraph [0086], “A partition may be split into two or more partitions in order to better distribute storage requirements or workload demands…apply hash functions to primary key values in order to determine which partition should store an item…” which discloses a hash value of a data item is used to determine which partition the data item should be stored within, which indicates each partition is associated with a range of hash values that is used to determine the data item should be stored within which partition, when the hash value is within the hash value range that associated with that partition, e.g. if the hash value of the data item falls within the hash value range that associated with a partition, the data item will be stored on that partition);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “Index Update Pipeline” as taught by Xiao, because it would provide Ransil’s method with the enhanced capability of “applying methods of distributing data between various computing nodes in a random or semi-random fashion” (Xiao: paragraph [0023]) in order to “improve performance of distributed DBMS 114” (Xiao: paragraph [0023]).
However, Ransil and Xiao do not explicitly disclose each shard server comprises a plurality of shard modules;
Kulkarni discloses each shard server comprises a plurality of shard modules (Kulkarni: paragraphs [0034]-[0036], “…Container management agent 302 opens container 308 on the first node 305 and loads partitions P1 and P2 of module M1 on container 308. Container management agent 303 opens container 309 on the second node 306 and loads partitions P3 and P4 of module Ml on container 309. Partitions P1-P4 on containers 308 and 309 are the primary partitions on which the module runs. Container management agent 304 opens container 310 on third node 307 and loads partitions S1-S4 on container 310. Partitions S1-S4 are secondary or replica partitions that receive updated data from partitions P1-P4, but that provide no external service. Partitions S1-S4 are usually passive, but become active if one or more of the primary partitions P1-P4 fail. FIG. 3 further illustrates a second module (M2) for the application (A1) that has been loaded and is running on nodes 305-307. In the illustrated example, central container manager 301 has received a middleware component defining a second module (M2) for the application (A1) having eight partitions (P1-P8) with a scale unit of two. This allows the central container manager 301 to establish eight partitions distributed across two nodes. In one embodiment, container management agent 302, under instruction from central container manager 301, opens container 311 on the first node 305 and loads primary partitions P1-P5 and secondary partitions S6-S8 to run on container 311. Central container manager 301 also directs container management agent 304 to open container 312 on third node 307 and to load primary partitions P6-P8 and secondary partitions S1-S5 to run on container 312.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “MULTI-TENANT, HIGH-DENSITY CONTAINER SERVICE FOR HOSTING STATEFUL AND STATELESS MIDDLEWARE COMPONENTS” as taught by Isherwood, because it would provide Ransil’s modified method with the enhanced capability of “The central container manager distributes primary and secondary instances of the middleware components across fault domains. The secondary instance of a middleware component is activated in case the primary instance is unavailable due to node failures or shutdowns for infrastructure updates.” (Kulkarni: paragraph [0006]) in order to “…ensures that the middleware components have a high-availability…” (Kulkarni: paragraph [0006]).
For claim 10, Ransil, Xiao and Kulkarni disclose the method according to claim 9, wherein the determining a shard server used for processing the to-be-processed shard data based on a hash value range that a hash value corresponding to the data identifier falls in comprises: 
determining the primary shard module or the secondary shard module corresponding to the primary shard module for processing the to-be-processed shard data based on the hash value range that the hash value corresponding to the data identifier falls in (Xiao: paragraph [0021], “Primary keys may also be used in a distributed DBMS in conjunction with partitioning. In order to support large volumes of data and high workload demands, distributed DBMSs may support partitioning the data in a table over a number of computing nodes.” Paragraph [0023], “…applying methods of distributing data between various computing nodes in a random or semi-random fashion. FIG. 1A depicts one such method. Primary key 100 comprises hash-key component 102 and range-key component 104. Random or semi-random distribution of data across partitions 108, 110 and 112 may improve performance of distributed DBMS 114. Accordingly, an item may be stored on one of partitions 108, 110 and 112 based on application of hash function 106 to hash-key component 102.” Paragraph [0024], “…use a hash function that maps to a large number of discrete points within the key space. Regions of key space can then be assigned to computing nodes.” Paragraph [0030], “A distributed database…which involve storing or updating items, and read operations, which involve retrieving values corresponding to an item. Both operations may supply primary key values for use by the distributed DBMS in identifying the item…” paragraph [0086], “A partition may be split into two or more partitions in order to better distribute storage requirements or workload demands…apply hash functions to primary key values in order to determine which partition should store an item…” which discloses a hash value of a data item is used to determine which partition the data item should be stored within, which indicates each partition is associated with a range of hash values that is used to determine the data item should be stored within which partition, when the hash value is within the hash value range that associated with that partition, e.g. if the hash value of the data item falls within the hash value range that associated with a partition, the data item will be stored on that partition), 
wherein each pair of the primary shard module and the secondary shard module are preset to correspond to an identical hash value range; and determining a shard server to which the primary shard module or the secondary shard module belongs based on a correspondence table between the primary shard module or the secondary shard module and the shard server (Xiao: paragraph [0026], “While a table can be split into multiple horizontal partitions, each horizontal partition may be replicated between computing nodes so that the same item is stored on more than one computing node, or more generally the same horizontal partition may be hosted on more than one computing node. This may improve the availability of the system, because if one of the computing nodes becomes unavailable another computing node having the replicated data may be able to step in and take its place. Replication may improve the scalability of the system by allowing load to be shared among multiple computing nodes” where “each pair” is broadly interpreted as pair of nodes which stores “the same item” paragraph [0086], “A partition may be split into two or more partitions in order to better distribute storage requirements or workload demands…apply hash functions to primary key values in order to determine which partition should store an item…” which indicates each partition is associated with a range of hash values that is used to determine the data item should be stored within which partition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “Index Update Pipeline” as taught by Xiao, because it would provide Ransil’s method with the enhanced capability of “applying methods of distributing data between various computing nodes in a random or semi-random fashion” (Xiao: paragraph [0023]) in order to “improve performance of distributed DBMS 114” (Xiao: paragraph [0023])
For claim 11, Ransil discloses a data read and write method, comprising:
receiving a processing instruction on shard data, and sending a query request to a master server, the query request comprising a data identifier of the shard data; sending a processing request on the shard data to a first shard server, the first shard server being determined by the master server based on the data identifier of the shard data (Ransil: column 2, lines 36-50, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…” where “master server” is broadly interpreted as “coordinator node,” column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes) or a query node request (a request to retrieve one or more stored eIDs and/or associated attributes). If the service request is a storage node request, request router 202 queries a storage node locator to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…If the service request is a query node request, request router 202 queries a query node locator to map the bucket and query expression to an appropriate query node…” column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” where “shard” is broadly interpreted as “partitioning” and “distributed,” Column 22, line 67-column 23, line 9, “A client may submit a query request that includes a query expression that indicates that the client is requesting eIDs for all articles with a certain "Sale Price" value…”); and 
receiving a processing result returned from the first shard server after the first shard server processes the processing request (Ransil: column 9, lines 65-57, “…Searchable data service 340 may return query results including lists of eIDs that satisfy the queries to the client 330…”),
wherein a structure of the first shard server comprises shard modules, and each shard module reads data from or writes data to a distributed file system, a structure of the second shard server (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…” where “primary shard server” is broadly interpreted as “storage node,” Column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes) or a query node request (a request to retrieve one or more stored eIDs and/or associated attributes). If the service request is a storage node request, request router 202 queries a storage node locator to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…If the service request is a query node request, request router 202 queries a query node locator to map the bucket and query expression to an appropriate query node…” Column 19, lines 56-60, “…Service requests from clients to the searchable data service API provided by Web services platform 200…write requests to the storage subsystem 206…storage node requests or storage requests, and read requests…Storage node requests may include…requests to add, replace or delete locators (eIDs) and their associated attributes in a bucket in storage subsystem 206…” column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” where “shard” is broadly interpreted as “partitioning” and “distributed,” Column 22, line 67-Column 23, line 9, “A client may submit a query request that includes a query expression that indicates that the client is requesting eIDs for all articles with a certain "Sale Price" value…” WHERE “a data identifier” is broadly interpreted as “eID.”),
the processing request is processed by using a primary shard module located on the first shard server or a secondary shard module located on a second shard server, said primary shard module and said secondary shard module are determined based on a hash value that a hash value corresponding to the data identifier falls in, and said primary shard module and said secondary shard module are preset to correspond to an identical hash value, , wherein each of the primary shard module and the secondary shard module reads data from or writes data to the distributed file system (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…Embodiments of the searchable data service may implement one or more mechanisms for repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…Replication of partitions across two or more storage nodes…A partition on a storage node within a data center may be replicated to one or more other storage nodes within that data center, and/or may be replicated to one or more other storage nodes in one or more other data centers…” 
column 20, lines 39-53, “…if the request is a storage node request, request router 202 may query a local storage node locator to map a bucket and eID specified in the storage node request to a particular storage node in storage Subsystem 206. Request router 202 may also query the storage node locator to determine if the specified bucket has one partition or more than one partition. From the information received from the storage node locator, request router 202 determines a particular storage node in storage Subsystem 206, and then forwards the storage node request to the determined storage node. In the storage Subsystem 206, the storage node performs the operation specified in the storage node request on its local elD store. The storage node may then propagate the storage node request to other storage nodes in the storage Subsystem 206 that store replicas of partitions of the bucket, if necessary” Column 37, lines 33-36, “…partitions 254 may be formed based on a hash of the entity ID (eID). The following is an exemplary function that returns a Boolean (true or false) indicating whether a provide eID is within a particular partition…” column 39, line 58-column 40, line 15, “FIG. 11 illustrates an exemplary storage node and its components according to one embodiment. Note that the partition manager 232 and associated components were described above in the section titled Partition Manager, and the local query processor 228 is further described below in the section titled Query Service…instances of the illustrated components may reside on every storage node 270 in a searchable data service implementation.”);
wherein the first shard server and the second shard server are hardware servers (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…” Column 19, lines 40-60, “…A local partition manager may observe the use of local resources (disk space, CPU load, network bandwidth, etc.) for each storage node and manage the partitioning of buckets accord…storage node requests or storage requests, and read requests…Storage node requests may include…requests to add, replace or delete locators (eIDs) and their associated attributes in a bucket in storage subsystem 206…” column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” 
WHERE “first shard server and the second shard server are hardware servers” is broadly interpreted as “two or more storage nodes” and “A local partition manager may observe the use of local resources (disk space, CPU load, network bandwidth, etc.) for each storage node” which indicates “each storage node” is hardware servers, that has “local resources (disk space, CPU load, network bandwidth, etc.)”);
wherein the method further comprises: in response to the processing request being a write request, the primary shard module writes the shard data to the distributed file system and obtains a data index corresponding to the shard data (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…Embodiments of the searchable data service may implement one or more mechanisms for repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…A partition on a storage node within a data center may be replicated to one or more other storage nodes within that data center…” Column 20, lines 39-53, “…if the request is a storage node request, request router 202 may query a local storage node locator to map a bucket and eID specified in the storage node request to a particular storage node in storage Subsystem 206…In the storage Subsystem 206, the storage node performs the operation specified in the storage node request on its local elD store. The storage node may then propagate the storage node request to other storage nodes in the storage Subsystem 206 that store replicas of partitions of the bucket…” Column 37, lines 33-36, “…partitions 254 may be formed based on a hash of the entity ID (eID). The following is an exemplary function that returns a Boolean (true or false) indicating whether a provide eID is within a particular partition…”
column 39, line 58-column 40, line 15, “FIG. 11 illustrates an exemplary storage node and its components according to one embodiment. Note that the partition manager 232 and associated components were described above in the section titled Partition Manager, and the local query processor 228 is further described below in the section titled Query Service…instances of the illustrated components may reside on every storage node 270 in a searchable data service implementation.”
column 43, lines 4-25, “The eID update manager 230 performs a read-modify-write of the eID store 236 with the updates…If the eID store log changes, a query index updater may read the new additions and updates the query index 234.”
WHERE “obtains a data index corresponding to the shard data” is broadly interpreted as “updates the query index”).
However, Ransil does not explicitly disclose shard server comprises a plurality of shard modules, “determined based on a hash value range that a hash value” as in “the processing request is processed by using a primary shard module located on the first shard server or a secondary shard module located on a second shard server, said primary shard module and said secondary shard module are determined based on a hash value that a hash value corresponding to the data identifier falls in, and said primary shard module and said secondary shard module are preset to correspond to an identical hash value”;
Xiao discloses determined based on a hash value range that a hash value (Xiao: paragraph [0021], “Primary keys may also be used in a distributed DBMS in conjunction with partitioning. In order to support large volumes of data and high workload demands, distributed DBMSs may support partitioning the data in a table over a number of computing nodes.” Paragraph [0023], “…applying methods of distributing data between various computing nodes in a random or semi-random fashion. FIG. 1A depicts one such method. Primary key 100 comprises hash-key component 102 and range-key component 104. Random or semi-random distribution of data across partitions 108, 110 and 112 may improve performance of distributed DBMS 114. Accordingly, an item may be stored on one of partitions 108, 110 and 112 based on application of hash function 106 to hash-key component 102.”  Where “hash value ranges” is broadly interpreted as “Primary key 100 comprises hash-key component 102 and range-key,” Paragraph [0024], “Hash function 106 may be computer code that translates a primary-key value to another value, such as an integer, in what may be described as a key space…use a hash function that maps to a large number of discrete points within the key space. Regions of key space can then be assigned to computing nodes.” WHERE “hash value range” is broadly interpreted as “Regions of key space can then be assigned to computing nodes” Paragraph [0030], “A distributed database…which involve storing or updating items, and read operations, which involve retrieving values corresponding to an item. Both operations may supply primary key values for use by the distributed DBMS in identifying the item…” paragraph [0086], “A partition may be split into two or more partitions in order to better distribute storage requirements or workload demands…apply hash functions to primary key values in order to determine which partition should store an item…” which discloses a hash value of a data item is used to determine which partition the data item should be stored within, which indicates each partition is associated with a range of hash values that is used to determine the data item should be stored within which partition, when the hash value is within the hash value range that associated with that partition, e.g. if the hash value of the data item falls within the hash value range that associated with a partition, the data item will be stored on that partition);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “Index Update Pipeline” as taught by Xiao, because it would provide Ransil’s method with the enhanced capability of “applying methods of distributing data between various computing nodes in a random or semi-random fashion” (Xiao: paragraph [0023]) in order to “improve performance of distributed DBMS 114” (Xiao: paragraph [0023]).
However, Ransil and Xiao do not explicitly disclose shard server comprises a plurality of shard modules;
Kulkarni discloses shard server comprises a plurality of shard modules (Kulkarni: paragraphs [0034]-[0036], “…Container management agent 302 opens container 308 on the first node 305 and loads partitions P1 and P2 of module M1 on container 308. Container management agent 303 opens container 309 on the second node 306 and loads partitions P3 and P4 of module Ml on container 309. Partitions P1-P4 on containers 308 and 309 are the primary partitions on which the module runs. Container management agent 304 opens container 310 on third node 307 and loads partitions S1-S4 on container 310. Partitions S1-S4 are secondary or replica partitions that receive updated data from partitions P1-P4, but that provide no external service. Partitions S1-S4 are usually passive, but become active if one or more of the primary partitions P1-P4 fail. FIG. 3 further illustrates a second module (M2) for the application (A1) that has been loaded and is running on nodes 305-307. In the illustrated example, central container manager 301 has received a middleware component defining a second module (M2) for the application (A1) having eight partitions (P1-P8) with a scale unit of two. This allows the central container manager 301 to establish eight partitions distributed across two nodes. In one embodiment, container management agent 302, under instruction from central container manager 301, opens container 311 on the first node 305 and loads primary partitions P1-P5 and secondary partitions S6-S8 to run on container 311. Central container manager 301 also directs container management agent 304 to open container 312 on third node 307 and to load primary partitions P6-P8 and secondary partitions S1-S5 to run on container 312.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “MULTI-TENANT, HIGH-DENSITY CONTAINER SERVICE FOR HOSTING STATEFUL AND STATELESS MIDDLEWARE COMPONENTS” as taught by Isherwood, because it would provide Ransil’s modified method with the enhanced capability of “The central container manager distributes primary and secondary instances of the middleware components across fault domains. The secondary instance of a middleware component is activated in case the primary instance is unavailable due to node failures or shutdowns for infrastructure updates.” (Kulkarni: paragraph [0006]) in order to “…ensures that the middleware components have a high-availability…” (Kulkarni: paragraph [0006]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (U.S. Patent No.:  US 7685109, hereinafter Ransil), in view of Kimmel et al. (U.S. Pub. No.: US 20150095346, hereinafter Kimmel), and further in view of Xiao et al. (U.S. Pub. No.:  US 20140344236, hereinafter Xiao), and further in view of Kulkarni et al. (U.S. Pub. No.: US 20120159523, hereinafter Kulkarni).
For claim 12, Ransil discloses a distributed storage system, comprising: 
at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations (Ransil: column 69, lines 40-64, “…computer system 900 may be a uniprocessor system including one processor 910…may be any suitable processors capable of executing instructions… System memory 920 may be configured to store instructions and data accessible by processor(s) 910.”), the operations comprising: 
receiving, by a client, a processing instruction on shard data, and sending a query request to a master server, the query request comprising a data identifier of the shard data; sending a processing request on the shard data to a first shard server, the first shard server being determined by the master server based on the data identifier of the shard data (Ransil: column 2, lines 36-50, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…” WHERE “master server” is broadly interpreted as “coordinator node,” WHERE “a first shard server” is broadly interpreted as “appropriate nodes,” column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes) or a query node request (a request to retrieve one or more stored eIDs and/or associated attributes). If the service request is a storage node request, request router 202 queries a storage node locator to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…If the service request is a query node request, request router 202 queries a query node locator to map the bucket and query expression to an appropriate query node…” WHERE “a first shard server” is broadly interpreted as “storage node,” column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” where “shard” is broadly interpreted as “partitioning” and “distributed,” Column 22, line 67-column 23, line 9, “A client may submit a query request that includes a query expression that indicates that the client is requesting eIDs for all articles with a certain "Sale Price" value…”); and 
receiving a processing result returned from the first shard server after the first shard server processes the processing request (Ransil: column 9, lines 65-57, “…Searchable data service 340 may return query results including lists of eIDs that satisfy the queries to the client 330…” column 32, lines 33-56, “…As indicated at 1034, each of the storage nodes may then return query results that satisfy the query expression to the query node…As indicated at 1040, the query node may return the query results received from the storage node(s) to the client application in accordance with the Web service interface…,” Figs. 5A-5B);
receiving, by a master server, the query request sent from a client, wherein the query request comprises the data identifier corresponding to the shard data (Ransil: column 2, lines 36-50, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…” 
column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes) or a query node request (a request to retrieve one or more stored eIDs and/or associated attributes). If the service request is a storage node request, request router 202 queries a storage node locator to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…If the service request is a query node request, request router 202 queries a query node locator to map the bucket and query expression to an appropriate query node…” column 31, lines 34-37, “…if the service request is a storage node request, the coordinator node may locate a storage node to receive the storage node request, as indicated at 1006…” column 32, lines 24-32, “…the query node may…locate the one or more storage nodes to receive the storage node request. As indicated at 1030, the query node may then forward the query node request to the determined storage node(s)…,” Figs. 5A-5B), and 
a structure of each shard server comprises a plurality of shard modules, and each shard module reads data from or writes data to a distributed file system (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…” where “primary shard server” is broadly interpreted as “storage node,” Column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes) or a query node request (a request to retrieve one or more stored eIDs and/or associated attributes). If the service request is a storage node request, request router 202 queries a storage node locator to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…If the service request is a query node request, request router 202 queries a query node locator to map the bucket and query expression to an appropriate query node…” Column 19, lines 56-60, “…Service requests from clients to the searchable data service API provided by Web services platform 200…write requests to the storage subsystem 206…storage node requests or storage requests, and read requests…Storage node requests may include…requests to add, replace or delete locators (eIDs) and their associated attributes in a bucket in storage subsystem 206…” column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” where “shard” is broadly interpreted as “partitioning” and “distributed,” Column 22, line 67-Column 23, line 9, “A client may submit a query request that includes a query expression that indicates that the client is requesting eIDs for all articles with a certain "Sale Price" value…” WHERE “a data identifier” is broadly interpreted as “eID.”); and 
so that the client is capable of sending the processing request on the shard data to the first shard server for processing the shard data (Ransil: column 2, lines 36-50, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…” 
column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes) or a query node request (a request to retrieve one or more stored eIDs and/or associated attributes). If the service request is a storage node request, request router 202 queries a storage node locator to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…If the service request is a query node request, request router 202 queries a query node locator to map the bucket and query expression to an appropriate query node…” column 31, lines 34-37, “…if the service request is a storage node request, the coordinator node may locate a storage node to receive the storage node request, as indicated at 1006…” column 32, lines 24-32, “…the query node may…locate the one or more storage nodes to receive the storage node request. As indicated at 1030, the query node may then forward the query node request to the determined storage node(s)…,” Figs. 5A-5B); and 
receiving from the client, by the first shard server, the processing request on the shard data, the processing request comprising the data identifier of the shard data, and the processing request being a write request or a read request (Ransil: column 2, lines 36-50, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…”, column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes) or a query node request (a request to retrieve one or more stored eIDs and/or associated attributes). If the service request is a storage node request, request router 202 queries a storage node locator to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…If the service request is a query node request, request router 202 queries a query node locator to map the bucket and query expression to an appropriate query node…” column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” Column 22, line 67-column 23, line 9, “A client may submit a query request that includes a query expression that indicates that the client is requesting eIDs for all articles with a certain "Sale Price" value…” WHERE “the data identifier of the shard data” is broadly interpreted as “stored eIDs”); 
sending the processing result to the client (Ransil: column 9, lines 65-57, “…Searchable data service 340 may return query results including lists of eIDs that satisfy the queries to the client 330…”);
the processing request is processed by using a primary shard module located on the first shard server or a secondary shard module located on a second shard server, said primary shard module and said secondary shard module are determined corresponding to the data identifier falls in. and said primary shard module and said secondary shard module are preset to correspond to an identical hash value, wherein each of the primary shard module and the secondary shard module reads data from or writes data to the distributed file system (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…Embodiments of the searchable data service may implement one or more mechanisms for repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…Replication of partitions across two or more storage nodes…A partition on a storage node within a data center may be replicated to one or more other storage nodes within that data center, and/or may be replicated to one or more other storage nodes in one or more other data centers…” Column 20, lines 39-53, “…if the request is a storage node request, request router 202 may query a local storage node locator to map a bucket and eID specified in the storage node request to a particular storage node in storage Subsystem 206…In the storage Subsystem 206, the storage node performs the operation specified in the storage node request on its local elD store. The storage node may then propagate the storage node request to other storage nodes in the storage Subsystem 206 that store replicas of partitions of the bucket…” Column 37, lines 33-36, “…partitions 254 may be formed based on a hash of the entity ID (eID). The following is an exemplary function that returns a Boolean (true or false) indicating whether a provide eID is within a particular partition…” column 39, line 58-column 40, line 15, “FIG. 11 illustrates an exemplary storage node and its components according to one embodiment. Note that the partition manager 232 and associated components were described above in the section titled Partition Manager, and the local query processor 228 is further described below in the section titled Query Service…instances of the illustrated components may reside on every storage node 270 in a searchable data service implementation.”);
wherein the first shard server and the second shard server are hardware servers (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…” Column 19, lines 40-60, “…A local partition manager may observe the use of local resources (disk space, CPU load, network bandwidth, etc.) for each storage node and manage the partitioning of buckets accord…storage node requests or storage requests, and read requests…Storage node requests may include…requests to add, replace or delete locators (eIDs) and their associated attributes in a bucket in storage subsystem 206…” column 31, lines 20-28, column 34 lines 40-44, “…data partitioning and data replication tasks may be distributed among various nodes and components in the searchable data service system…” 
WHERE “first shard server and the second shard server are hardware servers” is broadly interpreted as “two or more storage nodes” and “A local partition manager may observe the use of local resources (disk space, CPU load, network bandwidth, etc.) for each storage node” which indicates “each storage node” is hardware servers, that has “local resources (disk space, CPU load, network bandwidth, etc.)”);
wherein the method further comprises: in response to the processing request being a write request, the primary shard module writes the shard data to the distributed file system and obtains a data index corresponding to the shard data (Ransil: column 2, line 36-column 3, line 11, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…Embodiments of the searchable data service may implement one or more mechanisms for repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…A partition on a storage node within a data center may be replicated to one or more other storage nodes within that data center…” Column 20, lines 39-53, “…if the request is a storage node request, request router 202 may query a local storage node locator to map a bucket and eID specified in the storage node request to a particular storage node in storage Subsystem 206…In the storage Subsystem 206, the storage node performs the operation specified in the storage node request on its local elD store. The storage node may then propagate the storage node request to other storage nodes in the storage Subsystem 206 that store replicas of partitions of the bucket…” Column 37, lines 33-36, “…partitions 254 may be formed based on a hash of the entity ID (eID). The following is an exemplary function that returns a Boolean (true or false) indicating whether a provide eID is within a particular partition…”
column 39, line 58-column 40, line 15, “FIG. 11 illustrates an exemplary storage node and its components according to one embodiment. Note that the partition manager 232 and associated components were described above in the section titled Partition Manager, and the local query processor 228 is further described below in the section titled Query Service…instances of the illustrated components may reside on every storage node 270 in a searchable data service implementation.”
column 43, lines 4-25, “The eID update manager 230 performs a read-modify-write of the eID store 236 with the updates…If the eID store log changes, a query index updater may read the new additions and updates the query index 234.”)
However, Ransil does not explicitly disclose 
determining the first shard server used for processing the shard data based on the hash value range that the hash value corresponding to the data identifier falls in, wherein each shard server is preset to correspond to a plurality of hash value ranges;
processing the processing request based on a hash table pre-loaded in a memory and indicating a correspondence between the data identifier of the shard data and a data index to obtain a processing result, the data index comprising a storage location of the shard data in a distributed file system;
the first shard server comprises a plurality of shard modules used for reading data from or writing data to the distributed file system, based on a hash value range that a hash value; 
Kimmel discloses processing the processing request based on a hash table pre-loaded in a memory and indicating a correspondence between the data identifier of the shard data and a data index to obtain a processing result, the data index comprising a storage location of the shard data in a distributed file system (Kimmel: paragraph [032], “…a forwarded read request…” paragraph [0047], “…organize the write data of one or more write requests into one or more extents 610…” paragraph [0045], “In response to the get operation…(i) selects an appropriate hash table 850 (e.g., hash table 850a) from a set of hash tables within the extent store instance 720, and (ii) extracts a hash table index 820 from the extent key 810 (i.e., hash value 650) to index into the selected hash table and lookup a table entry having a matching extent key 810 that identifies a storage location 830 on SSD 260 for the extent 610.” paragraph [0057], “…the extent metadata resides entirely in the memory 220 of each node 200 and is embodied as a hash table set 860 of hash tables 850a-n configured to address locations of the SSDs 260…” paragraph [0060], “Once a hash table 850 is selected, the extent store instance may extract K1 and K2 of the hash value 650, and use either K1 or K2 as a hash table index 820 to index into the hash table 850 and select an appropriate entry configured to store, inter alia, the extent key 810, as well as an identification of location 830 on SSD.” WHERE “a storage location of the shard data” is broadly interpreted as “location 830”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “EXTENT HASHING TECHNIQUE FOR DISTRIBUTED STORAGE ARCHITECTURE” as taught by Kimmel, because it would provide Ransil’s method with the enhanced capability of “enabling all of the storage systems to serve, i.e., store and process, the data and metadata” (Kimmel: paragraph [0006]) in order to “ensure fast and efficient access to data and associated metadata in a cluster of storage systems.” (Kimmel: paragraph [0006])
However, Ransil and Kimmel do not explicitly disclose determining the first shard server used for processing the shard data based on the hash value range that the hash value corresponding to the data identifier falls in, wherein each shard server is preset to correspond to a plurality of hash value ranges;
the first shard server comprises a plurality of shard modules used for reading data from or writing data to the distributed file system, 
based on a hash value range that a hash value;
Xiao discloses determine determining the first shard server used for processing the shard data based on the hash value range that the hash value corresponding to the data identifier falls in, wherein each shard server is preset to correspond to a plurality of hash value ranges; based on a hash value range that a hash value (paragraph [0021], “Primary keys may also be used in a distributed DBMS in conjunction with partitioning. In order to support large volumes of data and high workload demands, distributed DBMSs may support partitioning the data in a table over a number of computing nodes.” Paragraph [0023], “…applying methods of distributing data between various computing nodes in a random or semi-random fashion. FIG. 1A depicts one such method. Primary key 100 comprises hash-key component 102 and range-key component 104. Random or semi-random distribution of data across partitions 108, 110 and 112 may improve performance of distributed DBMS 114. Accordingly, an item may be stored on one of partitions 108, 110 and 112 based on application of hash function 106 to hash-key component 102.” Paragraph [0024], “…use a hash function that maps to a large number of discrete points within the key space. Regions of key space can then be assigned to computing nodes.” Paragraph [0030], “A distributed database…which involve storing or updating items, and read operations, which involve retrieving values corresponding to an item. Both operations may supply primary key values for use by the distributed DBMS in identifying the item…” paragraph [0086], “A partition may be split into two or more partitions in order to better distribute storage requirements or workload demands…apply hash functions to primary key values in order to determine which partition should store an item…” which discloses a hash value of a data item is used to determine which partition the data item should be stored within, which indicates each partition is associated with a range of hash values that is used to determine the data item should be stored within which partition, when the hash value is within the hash value range that associated with that partition, e.g. if the hash value of the data item falls within the hash value range that associated with a partition, the data item will be stored on that partition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “Index Update Pipeline” as taught by Xiao, because it would provide Ransil’s method with the enhanced capability of “applying methods of distributing data between various computing nodes in a random or semi-random fashion” (Xiao: paragraph [0023]) in order to “improve performance of distributed DBMS 114” (Xiao: paragraph [0023]).
However, Ransil, Kimmel and Xiao do not explicitly disclose shard server comprises a plurality of shard modules.
Kulkarni discloses a first shard server comprising a plurality of shard modules, a second shard server comprising a plurality of shard modules (Kulkarni: paragraphs [0034]-[0036], “…Container management agent 302 opens container 308 on the first node 305 and loads partitions P1 and P2 of module M1 on container 308. Container management agent 303 opens container 309 on the second node 306 and loads partitions P3 and P4 of module Ml on container 309. Partitions P1-P4 on containers 308 and 309 are the primary partitions on which the module runs. Container management agent 304 opens container 310 on third node 307 and loads partitions S1-S4 on container 310. Partitions S1-S4 are secondary or replica partitions that receive updated data from partitions P1-P4, but that provide no external service. Partitions S1-S4 are usually passive, but become active if one or more of the primary partitions P1-P4 fail. FIG. 3 further illustrates a second module (M2) for the application (A1) that has been loaded and is running on nodes 305-307. In the illustrated example, central container manager 301 has received a middleware component defining a second module (M2) for the application (A1) having eight partitions (P1-P8) with a scale unit of two. This allows the central container manager 301 to establish eight partitions distributed across two nodes. In one embodiment, container management agent 302, under instruction from central container manager 301, opens container 311 on the first node 305 and loads primary partitions P1-P5 and secondary partitions S6-S8 to run on container 311. Central container manager 301 also directs container management agent 304 to open container 312 on third node 307 and to load primary partitions P6-P8 and secondary partitions S1-S5 to run on container 312.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “MULTI-TENANT, HIGH-DENSITY CONTAINER SERVICE FOR HOSTING STATEFUL AND STATELESS MIDDLEWARE COMPONENTS” as taught by Isherwood, because it would provide Ransil’s modified method with the enhanced capability of “The central container manager distributes primary and secondary instances of the middleware components across fault domains. The secondary instance of a middleware component is activated in case the primary instance is unavailable due to node failures or shutdowns for infrastructure updates.” (Kulkarni: paragraph [0006]) in order to “…ensures that the middleware components have a high-availability…” (Kulkarni: paragraph [0006]).

For claim 13, Ransil, Kimmel, Xiao and Kulkarni disclose the system according to claim 12, wherein the shard server comprises: a primary shard module, configured to:
 	when the processing request is a write request, write the shard data to the distributed file system, and obtain a data index corresponding to the shard data; and write the data identifier and the data index to a log file of the distributed file system, and (Ransil: column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes)…If the service request is a storage node request, request router 202 queries a storage node locator to map the eID and bucket specified in the request to an appropriate storage node. In one embodiment, searchable data service indexing data may be segregated into buckets…”).
Kimmel discloses update the hash table corresponding to the primary shard module based on the data identifier and the data index (Kimmel: paragraph [0060], “…Once a hash table 850 is selected, the extent store instance may extract K1 and K2 of the hash value 650, and use either K1 or K2 as a hash table index 820 to index into the hash table 850 and select an appropriate entry configured to store, inter alia, the extent key 810, as well as an identification of location 830 on SSD…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “EXTENT HASHING TECHNIQUE FOR DISTRIBUTED STORAGE ARCHITECTURE” as taught by Kimmel, because it would provide Ransil’s method with the enhanced capability of “enabling all of the storage systems to serve, i.e., store and process, the data and metadata” (Kimmel: paragraph [0006]) in order to “ensure fast and efficient access to data and associated metadata in a cluster of storage systems.” (Kimmel: paragraph [0006])
For claim 15, Ransil, Kimmel, Xiao and Kulkarni disclose the system according to claim 13, wherein the primary shard module is configured to: 
when the processing request is a read request (Ransil: column 2, lines 36-50, “…a distributed system on a plurality of hosts, or nodes…query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…”, column 18, lines 50-68 “…determine whether the service request is a storage node request (e.g., a request to add, delete or replace one or more eIDs and associated attributes) or a query node request (a request to retrieve one or more stored eIDs and/or associated attributes)…If the service request is a query node request, request router 202 queries a query node locator to map the bucket and query expression to an appropriate query node…”).
Kimmel discloses find, based on a hash value corresponding to the data identifier, a data index corresponding to the data identifier from a location corresponding to the hash value in a hash table corresponding to the primary shard module; and read the shard data from the distributed file system based on the data index (Kimmel: paragraph [032], “…a forwarded read request…” paragraph [0047], “…organize the write data of one or more write requests into one or more extents 610…” paragraph [0045], “In response to the get operation…(i) selects an appropriate hash table 850 (e.g., hash table 850a) from a set of hash tables within the extent store instance 720, and (ii) extracts a hash table index 820 from the extent key 810 (i.e., hash value 650) to index into the selected hash table and lookup a table entry having a matching extent key 810 that identifies a storage location 830 on SSD 260 for the extent 610.” paragraph [0057], “…the extent metadata resides entirely in the memory 220 of each node 200 and is embodied as a hash table set 860 of hash tables 850a-n configured to address locations of the SSDs 260…” paragraph [0060], “Once a hash table 850 is selected, the extent store instance may extract K1 and K2 of the hash value 650, and use either K1 or K2 as a hash table index 820 to index into the hash table 850 and select an appropriate entry configured to store, inter alia, the extent key 810, as well as an identification of location 830 on SSD.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “EXTENT HASHING TECHNIQUE FOR DISTRIBUTED STORAGE ARCHITECTURE” as taught by Kimmel, because it would provide Ransil’s method with the enhanced capability of “enabling all of the storage systems to serve, i.e., store and process, the data and metadata” (Kimmel: paragraph [0006]) in order to “ensure fast and efficient access to data and associated metadata in a cluster of storage systems.” (Kimmel: paragraph [0006])
For claim 16, Ransil, Kimmel, Xiao and Kulkarni disclose the system according to claim 12, wherein the secondary shard module is configured to: when the processing request is a read request (Ransil: column 8, lines 38-40, “…by allowing client query (read) requests to be distributed among two or more nodes…”).
Kimmel discloses find, based on the hash value corresponding to the data identifier, the data index corresponding to the data identifier from a location corresponding to the hash value in a hash table corresponding to the secondary shard module; and read the shard data from the distributed file system based on the data index (Kimmel: paragraph [032], “…a forwarded read request…” paragraph [0047], “…organize the write data of one or more write requests into one or more extents 610…” paragraph [0045], “In response to the get operation…(i) selects an appropriate hash table 850 (e.g., hash table 850a) from a set of hash tables within the extent store instance 720, and (ii) extracts a hash table index 820 from the extent key 810 (i.e., hash value 650) to index into the selected hash table and lookup a table entry having a matching extent key 810 that identifies a storage location 830 on SSD 260 for the extent 610.” paragraph [0057], “…the extent metadata resides entirely in the memory 220 of each node 200 and is embodied as a hash table set 860 of hash tables 850a-n configured to address locations of the SSDs 260…” paragraph [0060], “Once a hash table 850 is selected, the extent store instance may extract K1 and K2 of the hash value 650, and use either K1 or K2 as a hash table index 820 to index into the hash table 850 and select an appropriate entry configured to store, inter alia, the extent key 810, as well as an identification of location 830 on SSD.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “EXTENT HASHING TECHNIQUE FOR DISTRIBUTED STORAGE ARCHITECTURE” as taught by Kimmel, because it would provide Ransil’s method with the enhanced capability of “enabling all of the storage systems to serve, i.e., store and process, the data and metadata” (Kimmel: paragraph [0006]) in order to “ensure fast and efficient access to data and associated metadata in a cluster of storage systems.” (Kimmel: paragraph [0006]).
For claim 18, Ransil, Kimmel, Xiao and Kulkarni disclose the system according to claim 12, wherein when the primary shard module is faulty, the secondary shard module corresponding to the primary shard module is caused to serve as a primary shard module, so as to process the processing request (Ransil: Column 31, lines 44-49, “Upon receiving the storage node request, the storage node may modify a partition of a searchable index in accordance with the storage node request, as indicated at 1010. In one embodiment, the storage node may: add a searchable data service object specified in the storage request to the searchable index; modify a searchable data service object stored in the searchable index as specified in the storage request; or delete a searchable data service object from the searchable index as specified in the storage request; or compile and return a list of all [name, value] pairs for an entity if the storage node request is a list attributes request…” WHERE discloses “shard module” (e.g. management software on storage node),
column 2, line 51- column 3, line 11, “Embodiments of the searchable data service may implement one or more mechanisms for repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…Replication of partitions across two or more storage nodes may be performed to provide redundancy, data durability, data availability and load balancing of read requests among the storage nodes and/or across data centers…Replication within a data center protects against node failures within the data center…Replication across data centers protects against data center level failures, and may provide load-balancing across data centers…” discloses “primary shard module” (e.g. management software on first storage node) and “the secondary shard module” (e.g. management software on second storage node), WHERE “when the primary shard module is faulty” is broadly interpreted as “protects against node failures,” 
column 8, lines 51-59, “…enable the automatic addition of new resources to replace existing resources that fail or become unavailable for any reason. For example, group communications may be used to automatically recruit a new storage node into a storage node group (e.g., a replication group) if one of the existing storage nodes goes offline…” discloses “the secondary shard module” (e.g. management software on “a new storage node”) “replace” “primary shard module” (e.g. management software on “one of the existing storage nodes goes offline” when “when the primary shard module is faulty” (e.g. “if one of the existing storage nodes goes offline”)).
For claim 20, Ransil, Kimmel, Xiao and Kulkarni disclose the system according to claim 12, wherein the master server is further configured to: determine, based on the hash value range that the hash value corresponding to the data identifier falls in, the primary shard module or the secondary shard module corresponding to the primary shard module for processing the to-be-processed shard data (Xiao: paragraph [0021], “Primary keys may also be used in a distributed DBMS in conjunction with partitioning. In order to support large volumes of data and high workload demands, distributed DBMSs may support partitioning the data in a table over a number of computing nodes.” Paragraph [0023], “…applying methods of distributing data between various computing nodes in a random or semi-random fashion. FIG. 1A depicts one such method. Primary key 100 comprises hash-key component 102 and range-key component 104. Random or semi-random distribution of data across partitions 108, 110 and 112 may improve performance of distributed DBMS 114. Accordingly, an item may be stored on one of partitions 108, 110 and 112 based on application of hash function 106 to hash-key component 102.” Paragraph [0024], “…use a hash function that maps to a large number of discrete points within the key space. Regions of key space can then be assigned to computing nodes.” Paragraph [0030], “A distributed database…which involve storing or updating items, and read operations, which involve retrieving values corresponding to an item. Both operations may supply primary key values for use by the distributed DBMS in identifying the item…” paragraph [0086], “A partition may be split into two or more partitions in order to better distribute storage requirements or workload demands…apply hash functions to primary key values in order to determine which partition should store an item…” which discloses a hash value of a data item is used to determine which partition the data item should be stored within, which indicates each partition is associated with a range of hash values that is used to determine the data item should be stored within which partition, when the hash value is within the hash value range that associated with that partition, e.g. if the hash value of the data item falls within the hash value range that associated with a partition, the data item will be stored on that partition), 
wherein each pair of the primary shard module and the secondary shard module are preset to correspond to a same hash value range; and determine a shard server to which the primary shard module or the secondary shard module belongs based on a correspondence table between the primary shard module or the secondary shard module and the shard server (Xiao: paragraph [0026], “While a table can be split into multiple horizontal partitions, each horizontal partition may be replicated between computing nodes so that the same item is stored on more than one computing node, or more generally the same horizontal partition may be hosted on more than one computing node. This may improve the availability of the system, because if one of the computing nodes becomes unavailable another computing node having the replicated data may be able to step in and take its place. Replication may improve the scalability of the system by allowing load to be shared among multiple computing nodes” where “each pair” is broadly interpreted as pair of nodes which stores “the same item” paragraph [0086], “A partition may be split into two or more partitions in order to better distribute storage requirements or workload demands…apply hash functions to primary key values in order to determine which partition should store an item…” which indicates each partition is associated with a range of hash values that is used to determine the data item should be stored within which partition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “Index Update Pipeline” as taught by Xiao, because it would provide Ransil’s method with the enhanced capability of “applying methods of distributing data between various computing nodes in a random or semi-random fashion” (Xiao: paragraph [0023]) in order to “improve performance of distributed DBMS 114” (Xiao: paragraph [0023]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (U.S. Patent No.:  US 7685109, hereinafter Ransil), in view of Kimmel et al. (U.S. Pub. No.: US 20150095346, hereinafter Kimmel), and further in view of Xiao et al. (U.S. Pub. No.:  US 20140344236, hereinafter Xiao), and further in view of Kulkarni et al. (U.S. Pub. No.: US 20120159523, hereinafter Kulkarni), and further in view of Kim (“A Good Network Connects Ceph To Faster Performance,” 27 August, 2015).
For claim 14, Ransil, Kimmel, Xiao and Kulkarni disclose the system according to claim 13, the distributed file system (Ransil: column 2, lines 36-50, “…a distributed system on a plurality of hosts, or nodes. In one embodiment, the nodes may include coordinator nodes that route requests from client systems to appropriate nodes within the searchable data service, query nodes that handle the processing of query requests, and storage nodes that store and manage the searchable index…”).
However, Ransil, Kimmel, Xiao and Kulkarni do not explicitly disclose wherein the primary shard module is further configured to: copy the shard data by using the primary shard module to generate three data copies corresponding to the shard data, and write the three data copies to the distributed file system in append mode; encode the three data copies by means of erasure coding, to generate 1.5 data copies corresponding to the shard data; and write the 1.5 data copies to the distributed file system.
	Kim discloses wherein the writing the shard data to the distributed file system by using a primary shard module comprises: copying the shard data by using the primary shard module to generate three data copies corresponding to the shard data, and writing the three data copies to the distributed file system in append mode; encoding the three data copies by means of erasure coding, to generate 1.5 data copies corresponding to the shard data; and writing the 1.5 data copies (Kim: page 1, “How Big Is Your Network Pipe…Simple replication makes 3 copies of the original data while erasure coding makes approximately 1.5 copies (depends on erasure coding scheme used…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “A Good Network Connects Ceph To Faster Performance” as taught by Kim, because it would provide Ransil’s modified method with the enhanced capability of “reconstruct the lost data onto another node” (Kim: page 1) in order to “data protection supports both simple replication for higher performance and erasure coding” (Kim: page 1).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ransil et al. (U.S. Patent No.:  US 7685109, hereinafter Ransil), in view of Kimmel et al. (U.S. Pub. No.: US 20150095346, hereinafter Kimmel), and further in view of Xiao et al. (U.S. Pub. No.:  US 20140344236, hereinafter Xiao), and further in view of Kulkarni et al. (U.S. Pub. No.: US 20120159523, hereinafter Kulkarni), and further in view of Scott et al. (U.S. Pub. No.: US 20080215849, hereinafter Scott).
For claim 17, Ransil, Kimmel, Xiao and Kulkarni disclose the system according to claim 12, wherein the secondary shard module is further configured to: read incremental information corresponding to the primary shard processing module from …the searchable data service may be implemented as a distributed system on a plurality of hosts, or nodes…”, column 2, line 51- column 3, line 11, “Embodiments of the searchable data service may implement one or more mechanisms for repartitioning a searchable index, moving a partition to another storage node, and for replicating a partition of a searchable index to two or more storage nodes…Replication of partitions across two or more storage nodes may be performed to provide redundancy, data durability, data availability…” column 19, lines “Storage node requests may include…requests to add, replace or delete locators (eIDs) and their associated attributes in a bucket in storage subsystem 206.” and Column 31, lines 44-49, “…storage node may modify a partition of a searchable index…add…delete… compile and return a list of all [name, value] pairs for an entity…” which disclose “the primary shard module” and “the secondary shard module” (e.g. management software of “two or more storage nodes”, column 43, lines 4-25, “The eID update manager 230 performs a read-modify-write of the eID store 236 with the updates…The eID update manager 230 logs the new update, and the superceded updates, in a durable log. If the eID update manager 230 successfully gcasts, updates the eID store 236, and writes to its log… If the eID store log changes, a query index updater may read the new additions and updates the query index 234.”).  
However, Ransil, Kimmel, Xiao and Kulkarni do not explicitly disclose update the hash table corresponding to the secondary shard module based on the incremental information.
Scott discloses update the hash table corresponding to the secondary shard module based on the incremental information (Scott: Paragraph [0052], “The process of appending (k,v) updates to the appropriate logs and playing back full logs continues until all the updates in the input sequence have been processed…The updates will have now been applied to the hash table in a manner that improves cache utilization.”).
Scott also discloses wherein the incremental information indicates new data identifiers and data indexes that are added (Scott: Paragraph [0012], “Each log has a predefined length, sufficiently long that when the updates that are contained within the log are applied to a band of the hash table, there is reuse of cache lines. The values of f(key) do not need to repeat for there to be cache line reuse…” Paragraph [0047], “First, the logs associated with the hash table are initialized to be empty…The loop which processes the sequence of updates is now ready to begin; and one update is processed per iteration. The loop begins with retrieving the next key-value pair from the sequence of updates (Step 520). The next (k,v) pair can be retrieved from a table or by performing a calculation that is specific to the application using the embodied invention. The hash function, f(k), is then computed for key k (Step 524). The hash function returns the location that the key-value pair will be stored in the hash table, assuming the absence of collisions. This location may be an actual address in memory or, equivalently, an index into an array. Based on the value of the hash function, a log is selected (Step 530) and the (k,v) pairs are appended to the selected log (Step 534).” WHERE “indicates new data identifiers and data indexes” is broadly interpreted as “f(key)” (e.g. “The hash function returns the location that the key-value pair will be stored in the hash table, assuming the absence of collisions. This location may be an actual address in memory”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method and apparatus for data partitioning and replication in a searchable data service” as taught by Ransil by implementing “HASH TABLE OPERATIONS WITH IMPROVED CACHE UTILIZATION” as taught by Scott, because it would provide Ransil’s modified method with the enhanced capability of “The process of appending (k,v) updates to the appropriate logs and playing back full logs continues until all the updates in the input sequence have been processed.” (Scott: paragraph [0052]) in order to “improves cache utilization.” (Scott: paragraph [0052]).

Conclusion
Further, the following references also relate to claimed invention:
Bluhm (US 20050004898), Abstract, discloses “…At least one search engine is associated with each data set. A system receiving a search request determines which search engines are used to process the search request based on the data sets involved in the search request. The search request is then forwarded to the identified search engines.” Paragraph [0033], “…At block 310, the exemplary method begins with providing one or more data sets. In some embodiments, the data sets comprise portions of an index to a data collection or set of data collections. The index may be divided based on ranges of database indices, with each range comprising a data set. The data sets are then stored on a storage device such as NAS 110…” which discloses index is divided into different ranges, where each search engine (e.g. primary shard module) is searching a portion of index based on range. 
Gehrke (US 20090157666), Abstract, discloses “In a method for improving the efficiency of a search engine in accessing, searching and retrieving information in the form of documents stored in document or content repositories, the search engine comprises an array of search nodes hosted on one or more servers. An index of the stored document is created. The search engine processes a user search query and returns a result set of query-matching documents. The index of the search engine is configured on the basis of one or more document properties and partitioned, replicated and distributed over the array of the search nodes. The search queries are processed on the basis of the distributed index. The method realizes a framework for distributing the index of a search engine across several hosts in a computer cluster, relying on three orthogonal mechanisms for index distribution, namely index partitioning, index replication, and assignment of replicas to hosts. In this manner, different ways of configuring the index of a search engine are obtained and provide a much improved resource usage and performance, combined with any desired level of fault tolerance.” which discloses index is divided into different ranges, where each search engine (e.g. primary shard module) is searching a portion of index based on range, and further discloses replicating partitioned/distributed index to different search engine (e.g. secondary shard module) which is resided on different search nodes (e.g. second shard server).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169